NUMBER 13-19-00626-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOSE LUIS GARCIA JR.,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.


                      ORDER TO FILE STATE’S BRIEF

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       This cause is currently before the Court on the State’s fourth motion for extension

of time to file the brief. Appellant’s brief was filed on February 2, 2021, and the State’s

brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(b). This

Court previously granted the State three extensions of time totaling 162 days to file the
brief, and the State now seeks an additional 60 days, until October 12, 2021, to file the

brief.

         The Court grants in part and denies in part the state’s fourth motion for extension

to file the brief and orders the Honorable Gocha A. Ramirez, by and through his assistant

district attorney, the Honorable Judith A. Solis, to file the state’s brief on or before

September 1, 2021. The Court looks with disfavor on the delay caused by counsel’s failure

to timely file a brief in this matter.

                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of August, 2021.




                                              2